Case: 20-60413     Document: 00516096097         Page: 1     Date Filed: 11/16/2021




              United States Court of Appeals
                   for the Fifth Circuit                            United States Court of Appeals
                                                                             Fifth Circuit

                                                                           FILED
                                                                   November 16, 2021
                                  No. 20-60413
                                                                      Lyle W. Cayce
                                Summary Calendar
                                                                           Clerk


   Jessica Roxana Gonzalez-Gutierrez,

                                                                       Petitioner,

                                       versus

   Merrick Garland, U.S. Attorney General,

                                                                     Respondent.


                      Petition for Review of the Order of the
                          Board of Immigration Appeals
                            Agency No. A208-762-891


   Before Jolly, Willett, and Engelhardt, Circuit Judges.
   Per Curiam:*
          Jessica Roxana Gonzalez-Gutierrez is a native and citizen of El
   Salvador. She petitions us to review the Board of Immigration Appeals’
   (BIA) decision that dismissed her appeal from the Immigration Judge’s (IJ)




          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 20-60413      Document: 00516096097          Page: 2   Date Filed: 11/16/2021




                                    No. 20-60413


   denial of her application for asylum, withholding of removal, and relief under
   the Convention Against Torture (CAT).
          Gonzalez-Gutierrez alleges errors by both the IJ and the BIA.
          As for the IJ, Gonzalez-Gutierrez argues that (1) the IJ misinterpreted
   the concept of government acquiescence in denying her CAT claim, and (2)
   her due-process rights were violated when parts of her removal-hearing-
   testimony transcript were marked as “indiscernible.” Gonzalez-Gutierrez
   has not exhausted these claims, though, because she did not raise them before
   the BIA. See Vazquez v. Sessions, 885 F.3d 862, 868 (5th Cir. 2018); Omari v.
   Holder, 562 F.3d 314, 318–19 (5th Cir. 2009); Roy v. Ashcroft, 389 F.3d 132,
   137 (5th Cir. 2004) (per curiam). Likewise, Gonzalez-Gutierrez has not
   exhausted her claim that the BIA erred in deeming her CAT claim
   abandoned. She neither substantively appealed it in her brief to the BIA nor
   moved the BIA to either reopen or reconsider its determination. See
   Vazquez, 885 F.3d at 868; Claudio v. Holder, 601 F.3d 316, 319 (5th Cir. 2010).
   We therefore lack jurisdiction to review these claims. See Vazquez, 885 F.3d
   at 868; Wang v. Ashcroft, 260 F.3d 448, 452 (5th Cir. 2001).
          As for the BIA, Gonzalez-Gutierrez contends the BIA erred in (1)
   affirming the IJ’s decision that her proposed particular social group
   (PSG)—“Salvadoran women who fear gender based violence and
   delinquency in their home country”—was not cognizable, (2) holding that
   she failed to establish past persecution and a well-founded fear of future
   persecution on account of her PSG, and (3) affirming the IJ’s denial of
   withholding of removal. We review factual findings under the substantial-
   evidence standard and legal questions de novo. Orellana-Monson v. Holder,
   685 F.3d 511, 517–18 (5th Cir. 2012). Under the substantial-evidence
   standard, we may not reverse the BIA’s factual findings unless “the
   evidence was so compelling that no reasonable factfinder could conclude




                                         2
Case: 20-60413      Document: 00516096097          Page: 3   Date Filed: 11/16/2021




                                    No. 20-60413


   against it.” Wang v. Holder, 569 F.3d 531, 537 (5th Cir. 2009). Those factual
   findings include the conclusion that an alien is not eligible for asylum or
   withholding of removal. Chen v. Gonzales, 470 F.3d 1131, 1134 (5th Cir. 2006).
          Applying this standard, we disagree with Gonzalez-Gutierrez that the
   BIA erred in reviewing her case. Her proposed PSG lacks particularity. It
   could potentially include every woman in El Salvador, without any
   limitations or distinguishing factors. See Orellana-Monson, 685 F.3d at 519.
   Accordingly, Gonzalez-Gutierrez has failed to show that her proposed PSG
   is more than a “catch all” for persons fearing persecution. Id. at 518–19.
   Additionally, the BIA properly affirmed the IJ’s decision that Gonzalez-
   Gutierrez was not persecuted. Cf. Tesfamichael v. Gonzales, 469 F.3d 109, 116
   (5th Cir. 2006) (requiring “extreme conduct” beyond isolated incidents of
   “discrimination”, “harassment”, or “threats”); Eduard v. Ashcroft, 379
   F.3d 182, 188 (5th Cir. 2004) (same). Substantial evidence similarly supports
   that Gonzalez-Gutierrez was victimized for personal or general-criminal
   reasons, and not because of a protected ground. See Thuri v. Ashcroft, 380
   F.3d 788, 790–93 (5th Cir. 2004) (per curiam). Substantial evidence further
   supports that Gonzalez-Gutierrez failed to show a well-founded fear of future
   persecution on account of a protected ground. See 8 C.F.R.
   § 1208.13(b)(2)(i); Cantarero-Lagos v. Barr, 924 F.3d 145, 150 (5th Cir. 2019).
   Because substantial evidence supports the BIA’s determination that
   Gonzalez-Gutierrez failed to show that she was eligible for asylum, she
   necessarily has also failed to show that she is eligible for withholding of
   removal. See Efe v. Ashcroft, 293 F.3d 899, 906 (5th Cir. 2002) (quorum).
          Accordingly, the petition for review is DISMISSED IN PART and
   DENIED IN PART.




                                         3